Citation Nr: 1035913	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-31 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for a pulmonary disability, 
to include as due to asbestos exposure.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1972 to 
August 1976.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present during 
active service and is not etiologically related to noise exposure 
sustained in active service.

2.  A chronic pulmonary disability was not present during active 
service and is not etiologically related to active service.

3.  A bilateral foot disability was not present during active 
service and is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  A chronic pulmonary disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  A bilateral foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that the Veteran was mailed a letter in 
December 2005 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  A review of the record shows that the Veteran was not 
provided with appropriate notice with respect to the disability-
rating and effective-date elements of his claims.  Never the 
less, the Board finds that there is no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is not 
warranted for any of the claimed disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of the 
claims is no more than harmless error. 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
on file.  VA Medical Center treatment notes have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could be 
obtained to substantiate the claims.  The Board is also unaware 
of any such evidence.

The Board acknowledges that the Veteran has not been provided a 
VA examination to determine the etiology of his.  Additionally, 
no VA medical opinion has been obtained in response to these 
claims.  VA is obliged to provide a VA examination or obtain a 
medical opinion when: (1) there is competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the Veteran suffered an event, injury or disease in service 
or has a disease or symptoms of a disease within a specified 
presumptive period, (3) the evidence indicates that the current 
disability or symptoms may be associated with service or with 
another service-connected disability, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002).

In this regard, as discussed below, the evidence of record fails 
to indicate that the Veteran has either a chronic pulmonary 
disability or a bilateral foot disability.  Additionally, there 
is no evidence that the Veteran had hearing loss disability in 
active service or competent evidence that his current bilateral 
hearing loss disability is related to his active service.  
Therefore, the Board finds that the medical evidence currently of 
record is sufficient to decide the claim and so no VA examination 
or medical opinion is warranted.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claims.  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service Connection for Bilateral Hearing Loss Disability 

The Veteran asserts that his bilateral hearing loss disability is 
a result of acoustic trauma sustained while in active service.

A review of the Veteran's STRs shows that at the time of his pre-
induction examination in October 1970, his ears were found to be 
clinically normal upon physical examination.  At that time, the 
Veteran was also afforded an audiogram.  The Veteran's pre-
induction audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | 10      | 15      | N/A    
|35      
Left                  | 10      | 15      | N/A    | 
45

In July 1976, the Veteran was afforded a separation examination.  
At that time, the Veteran's ears were found to be clinically 
normal upon physical examination.  There is also no notation on 
the examination report indicating that the Veteran experienced 
any ear problems, to include hearing loss, while in active 
service.  The Veteran was also afforded an audiogram at the time 
of his separation examination.  The Veteran's separation 
audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | 5        | 5        | N/A    | 
5      
Left                  | 5        | 5        | N/A    | 
5

The post-service medical evidence of record is negative for 
evidence of hearing loss until November 2001, several decades 
after the Veteran's separation from active service.

In November 2001, the Veteran was afforded an audiological 
evaluation at the VA Medical Center.  At that time, the Veteran 
reported experiencing decreased hearing acuity in both ears.  He 
reported a history of noise exposure, to include exposure to 
power tool and equipment noise in a maintenance shop.  The 
Veteran did not report that this noise exposure was sustained in 
active service.  Audiometric testing results at that time were 
consistent with normal hearing in the low to middle frequencies 
with a moderately severe high frequency sensorineural hearing 
loss, bilaterally.  Word recognition scores were reported to be 
excellent at that time.  The Veteran was educated with regard to 
hearing conservation and was provided ear plugs to use during 
noise exposure.  The examining audiologist did not indicate that 
the Veteran's bilateral hearing loss disability was related to 
his active service.

The Board notes that while the Veteran has asserted that his 
bilateral hearing loss disability is related to acoustic trauma 
sustained in active service, he has not provided details about 
the alleged acoustic trauma.  A review of the Veteran's DD Form 
214 shows that the Veteran's military occupational specialty in 
service (MOS) was field wireman with a secondary MOS of fuel 
electrical system repairman.  Severe acoustic trauma is not 
typically associated with either the Veteran's primary or 
secondary MOS.  Additionally, the Veteran's DD Form 214 and SPRs 
show that the Veteran did not have any combat service and he did 
not serve during wartime in the Republic of Vietnam.  Therefore, 
the Board concludes that the preponderance of the evidence 
establishes that he was no exposed to significant acoustic trauma 
in service.  Additionally, as noted above, the Veteran's hearing 
acuity actually improved during his active service.  

While the Veteran is competent to state that when he first began 
to have hearing problems, see Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); the Veteran, as a 
layperson, is not competent to render an opinion concerning 
medical causation.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494. 

In sum, the evidence establishes that the Veteran did not sustain 
significant acoustic trauma in service, the Veteran's hearing 
acuity actually improved during his active service, and there is 
no competent evidence linking the Veteran's current bilateral 
hearing loss disability to his active service.

Therefore, the Board finds that the preponderance of the evidence 
is against the claim.  Accordingly, entitlement to service 
connection for bilateral hearing loss disability is not 
warranted.

Service Connection for a Pulmonary Disability and a Bilateral 
Foot Disability

The Veteran has reported that he has breathing problems as a 
result of his exposure to asbestos during active service and that 
he has bilateral foot calluses and warts which first began during 
his active service.

STRs are negative for any treatment for or diagnosis of a 
pulmonary disability while the Veteran was in active service.  
Additionally, a review of the Veteran's July 1976 separation 
examination report shows that his lungs and chest were clinically 
normal upon physical examination at the time of his separation 
examination.  Additionally, the Veteran's STRs are negative for 
any treatment for or diagnosis of any foot problem while the 
Veteran was on active service.  At the time of his separation 
examination in July 1976, the Veteran's feet were found to be 
clinically normal upon physical examination.  Additionally, there 
are no notations on the separation examination report indicating 
that the Veteran experienced either a pulmonary disability or a 
foot disability while in active service.

A review of the Veteran's post-service VA Medical Center 
treatment records shows that they are negative for evidence of 
any foot problem, to include calluses and warts.  

The evidence of calluses and warts in service and of their 
continuity after discharge from service is limited to the 
Veteran's own statements.  While the Board acknowledges that the 
Veteran is competent to state that these conditions originated in 
service and continued thereafter, the Board is not required to 
accept the Veteran's contentions.  Here, the medical evidence 
affirmatively shows that no evidence of calluses, warts or any 
other foot abnormality was found on the examination for discharge 
from service.  Moreover, the Veteran's claim for service 
connection for bilateral foot disability was filed almost 30 
years following his discharge from service.  His current 
recollections of when his foot problems began is not considered 
as probative as the contemporaneous medical evidence 
affirmatively indicating that no foot disorder was found in 
service and that the Veteran's feet were found to be normal on 
the discharge examination.  Finally, the Board notes that the 
Veteran has provided no corroborating evidence of the presence of 
any foot disorder in service or thereafter.  Therefore, the Board 
must conclude that the preponderance of the evidence is against 
this claim.

The VA Medical Center treatment notes do show that the Veteran 
was treated for bronchitis, to include being prescribed an 
Albuterol inhaler, in April and May 2004.  Additionally, the 
Veteran has periodically been treated for cold symptoms, to 
include coughing and wheezing, at the VA Medical Center.  
However, the records do not show that the Veteran has been 
diagnosed with any sort of chronic pulmonary disability since his 
separation from active service.  All the pulmonary conditions of 
record were acute and transitory and there is no indication from 
the medical evidence of record that they were not resolved by the 
treatment provided.

In any event, there is no indication in the medical evidence that 
any of the Veteran's post-service pulmonary problems are 
etiologically related to asbestos exposure or any other incident 
of service.  While the Veteran might sincerely believe that his 
pulmonary problems are related to asbestos exposure during 
service, his lay opinion concerning this matter requiring medical 
expertise is of no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must also 
conclude that the preponderance of the evidence is against this 
claim.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for a pulmonary disability is 
denied.

Entitlement to service connection for a bilateral foot disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


